                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

    UNITED STATES OF AMERICA,
                   Plaintiff,                            No. 19-CR-2029-CJW-MAR
    vs.                                                             ORDER
    AARON OLSON,
                   Defendant.
                                   ____________________

          This matter is before the Court on a Report and Recommendation (“R&R”) (Doc.
46) of the Honorable Mark A. Roberts, United States Magistrate Judge. On June 12,
2019, defendant filed a Motion to Suppress and Request for Evidentiary Hearing. (Doc.
24). On June 19, 2019, the government filed a timely resistance. (Doc. 26). On
October 11, 2019, Judge Roberts held a hearing on the motion.1 (Doc. 39). On October
16, 2019, both parties timely filed supplemental briefs pursuant to Judge Roberts’ order.
(Docs. 40 & 41).
          On November 4, 2019, Judge Roberts issued his R&R, recommending that the
Court deny both defendant’s Motion to Suppress and Request for Evidentiary Hearing.
(Doc. 46). Specifically, Judge Roberts held that no Miranda violation occurred during
the November 8, 2018, interview of defendant, that defendant is not entitled to a hearing
under Franks v. Delaware, that defendant’s statements to police on November 9, 2018,
are admissible, and that all three warrants at issue were proper. (Doc. 46). Moreover,
the Leon good faith exception also applied to all the warrants and none of the warrants
were fruit of the poisonous tree. (Id., at 34-59). The deadline for filing objections to


1
    This hearing was twice continued at defendant’s request. (Docs. 32, 34, 37, & 38).
the R&R was November 18, 2019. (Id., at 59).
      The time to object to the R&R has expired, and neither party has filed any
objections. Thus, the parties have waived their right to a de novo review of the R&R.
See, e.g., United States v. Newton, 259 F.3d 964, 966 (8th Cir. 2001) (“Appellant’s
failure to file any objections waived his right to de novo review by the district court of
any portion of the report and recommendation of the magistrate judge as well as his right
to appeal from the findings of fact contained therein.” (citation and internal quotation
marks omitted)). Accordingly, the Court reviews Judge Roberts’ R&R for plain error.
Id. The Court finds no plain error in Judge Roberts’ decision. Accordingly, the Court
adopts the factual findings and legal conclusions in the R&R. Defendant’s Motion to
Suppress and Request for Evidentiary Hearing is denied.
      IT IS SO ORDERED this 20th day of November, 2019.




                                         _________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                            2
